IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1582
                              Filed April 14, 2021


IN THE MATTER OF THE CONDEMNATION OF CERTAIN RIGHTS IN LAND
FOR THE EXTENSION OF ARMAR DRIVE PROJECT BY THE CITY OF
MARION, IOWA.
________________________________

PHYLLIS M. RAUSCH, Trustee of the WILLIAM J. RAUSCH FAMILY TRUST,
     Plaintiff-Appellant,

vs.

CITY OF MARION, IOWA,
      Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Patrick R. Grady,

Judge.



      Phyllis M. Rausch, as trustee of the William J. Rausch Family Trust, appeals

a condemnation award. AFFIRMED.



      Dean A. Spina of Bradley & Riley PC, Cedar Rapids, for appellant.

      Robert W. Goodwin of Goodwin Law Office, P.C., Ames, and Kara L.

Bullerman of Allen, Vernon & Hoskins, P.L.C., Marion, for appellee.



      Considered by Doyle, P.J., and Tabor and Ahlers, JJ.
                                          2


DOYLE, Presiding Judge.

       Phyllis M. Rausch, as trustee of the William J. Rausch Family Trust, appeals

a condemnation award providing compensation for a portion of trust property the

City of Marion obtained to connect Armar Drive to Highway 100. A compensation

commission awarded $403,000 in damages to compensate for the decrease in fair

and reasonable market value of the property. Rausch appealed the commission’s

decision to the district court, claiming the property’s value decreased by at least

$1,000,000. After a jury found the property’s fair and reasonable market value

decreased by $82,900 as a result of the taking, the district court denied and

dismissed the condemnation appeal.

       At issue on appeal is the exclusion of comparable sales evidence at trial.

We review evidentiary rulings for an abuse of discretion. See Hall v. Jennie

Edmundson Mem’l Hosp., 812 N.W.2d 681, 685 (Iowa 2012).                 An abuse of

discretion occurs when the trial court bases its ruling on unreasonable or untenable

grounds. See Giza v. BNSF Ry. Co., 843 N.W.2d 713, 718 (Iowa 2014). Grounds

for a ruling are untenable if the court erroneously applies the law. See id. We

reverse only if the ruling prejudices the complaining party. See Whitley v. C.R.

Pharmacy Serv., Inc., 816 N.W.2d 378, 385 (Iowa 2012).

       Rausch sought to introduce evidence of comparable sales, in part, through

the testimony of her son, James Rausch. Although the district court allowed James

to give his opinion as to the value of the land,1 it ruled that James could not testify


1 See In re Marriage of Hansen, 733 N.W.2d 683, 703 (Iowa 2007) (“In ascertaining
the value of property, its owner is a competent witness to testify to its market
value.”). James was a contingent beneficiary of the trust. The issue of whether
he was qualified to give an opinion of the value of the property as an owner of the
                                         3


regarding specific sales he believed to be comparable because he had no personal

knowledge or familiarity with those sales.2 Rausch argues James was qualified to

present evidence regarding sales of similar properties as a trust beneficiary.

      A property owner may testify as to the market value of that property. See

Holcomb v. Hoffschneider, 297 N.W.2d 210, 213 (Iowa 1980). Based on his

interest in the trust, the court allowed James to give his opinion that the land’s

value is $12 per square foot or $522,720 per acre. But this interest alone does not

qualify James to testify regarding comparable sales. The court will exclude lay

opinion evidence without adequate foundation. Sonnek v. Warren, 522 N.W.2d

45, 50 (Iowa 1994). Our rules of evidence limit lay witness testimony to matters

within the witness’s personal knowledge. See Iowa R. Evid. 5.602. And any

opinion offered by a lay witness must be rationally based on the witness’s

perception.   See Iowa R. Evid. 5.701(a).      Because James had no personal

knowledge of the sales he claimed are comparable, the district court properly

excluded the evidence. Finding no abuse of discretion, we affirm.

      AFFIRMED.




trust property was contested before the district court, but not contested on appeal.
The city’s appellate brief concludes James “was properly allowed to testify as a
beneficiary of the Trust, concerning his opinion of value of the Trust property.”
Because the issue of whether a contingent trust beneficiary has an ownership
interest in trust property sufficient to qualify the beneficiary to opine to the
property’s value is not raised on appeal, we express no opinion on the issue.
2 During his deposition testimony, James admitted he had no personal knowledge

of the three sales he believed to be comparable; his only knowledge of the sales
was gleaned from the county assessor’s website.